DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recite “is selected from the group comprising”.   It appears that Applicant is reciting a claim element defined by selection from a group of alternatives, i.e. a Markush grouping.  However, such a grouping requires selection from a closed group “consisting of” the alternative members.  The use of the open transitional phrase 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by JP 2007285988 to Oishi Haruki (herein Haruki). 
Regarding claim 1, Haruki teaches “a method of detecting compromise of at least one analyte reagent upon reaction with a test sample by a reflectance spectroscopic diagnostic instrument” as recited in the instant claims in paragraphs 0001 “[t]his invention relates to the analyzer of a test paper and a measurement, or the analysis method” and 0009 “the analysis method of judging automatically whether the abnormal coloring has arisen in the test paper.”
Haruki teaches step (a): “measuring a reflectance of light across a spectrum of wavelengths for the at least one test area on a reagent sample medical that has been reacted with a test sample, the reagent sample media having at least one test area disposed thereon, wherein the at least one test area contains an analyte reagent configured to react with the test sample and to change color according to an amount of analyte present in the test sample, wherein the measurements are performed by a 
Haruki teaches step (b): “analyzing the measurements obtained in (a) to calculate at least one factor of color for the at least one test area using a three dimensional color space” as recited in the instant claims. Haruki teaches a tristimulus-values measuring device which measures tristimulus-values (X,Y,Z) of the color of the to-be-measured object by a sensor (Paragraph 0052) which are converted into chromaticity coordinates of a predetermined color system (Paragraph 0075).  Examiner notes that such a conversion to chromaticity coordinates inherently involves the calculations of color factors such as lightness, hue, saturation, etc. (Paragraphs 0077-
Haruki teaches step (c): “comparing the at least one calculated factor of color for the at least one test area to a known range of expected color results for the at least one test area” as recited in the instant claims. Haruki teaches a reference color associated with a reference measurement target (Paragraph 0044) wherein the reference color appears at each of a predetermined number of reference concentrations, i.e. a reference color is given for a range of expected measurement values (Paragraph 0046).  Haruki teaches that the measurement target itself is then compared to the reference colors to determine the rank of the measurement target (Paragraph 0044), i.e. the measured color is compared to the range of reference colors to see where it falls. The comparison is used to calculate the color difference. The information processing unit of the analyzer calculates the color difference between the chromaticity coordinates of each coloration test piece on a test strip and each corresponding measurement target substance in the reference color tone (Paragraph 0082). Paragraph 0083 of Haruki teaches calculating the color difference of L*, a*, and b* to determine an overall color difference. L* correlates to color factor lightness and hue and saturation correlate to a* and b* (Paragraph 0077). 
Haruki teaches step (d): “determining that at least one analyte reagent has been compromised by the test sample if the at least one calculated factor of color for the at least one test area falls outside the known range for said factor” as recited in the instant claims. Haruki teaches determining the presence or absence of the abnormal coloration state of the test paper according to the color difference (Paragraph 0086-0087).  Haruki 
	Haruki teaches wherein steps (a)-(d) are performed by an analyzer which is a reflectance spectroscopic diagnostic instrument (Paragraph 0049). 

Regarding claim 2, Haruki teaches limitations of claim 1 above. Haruki teaches step (e): “reporting that the test sample has compromised at least one test area on the reagent sample media if the at least one calculated factor of color falls outside the known range for said factor of color for the at least one test area” as recited in the instant claims. Haruki teaches the information processing unit of the analyzer sets the reference color and the color appearing on the test paper and determines if the color difference is outside a certain threshold. It the difference exceeds the threshold, it is identified as abnormal and the user is warned the test paper may have abnormal coloration (Paragraph 0087). 

Regarding claim 3, Haruki teaches all the limitations of claim 1 above. Haruki teaches step (e): “determining whether or not the at least one analyte is present in the test sample” as recited in the instant claims. Haruki teaches the measurement target is measured as the concentration of the measurement target itself in the sample, as a specific concentration range in which the measurement target in the sample is included, 
Haruki also teaches step (f): “reporting the presence or absence of each analyte tested” as recited in the instant claims.  Haruki teaches when the abnormality detection process is not performed, the input/output unit of the analyzer outputs the measurement result to the user by a display device, a printer, or the like (Paragraph 0085). 
Haruki also teaches step (g): “reporting that the at least one test area has been compromised if the at least on calculated factor of color falls outside a known value range for said factor of color” as recited in the instant claims. Haruki teaches the information processing unit of the analyzer sets the reference color and the color appearing on the test paper and determines if the color difference is outside a certain threshold. It the difference exceeds the threshold, it is identified as abnormal and the user is warned the test paper may have abnormal coloration (Paragraph 0087).

Regarding claim 4, Haruki teaches all the limitations of claim 1 above. Haruki teaches wherein the test paper is impregnated with reagents or the like necessary for the performing analysis (measurement) of a specific measurement target (Paragraph 0036), for example, a urine test strip has a testing area for protein, blood, pH, glucose, nitrates, etc. (Paragraph 0038). 

claim 5, Haruki teaches all the limitations of claim 4 above. Haruki teaches a color difference is calculated for each analyte of a urine test strip, i.e. for each plurality of test areas wherein steps (b)-(d) would necessarily be performed for each. 

Regarding claim 6, Haruki teaches all the limitations of claim 1 above. Haruki teaches when the detection unit of the analyzer is an image sensor, the RGB value is measured for the measurement target. 

Regarding claim 7, Haruki teaches all the limitations of claim 1 above. Haruki teaches the tristimulus value (X,Y,Z) is calculated from the RGB value and converted into chromaticity coordinates of a predetermined color system (Paragraph 0075). 

Regarding claim 8, Haruki teaches all the limitations of claim 1 above. Haruki teaches step (b) further comprises “analyzing the measurements obtained in (a) to calculate at least two factors of color for the at least one color test area using a three dimensional color space” as recited in the instant claims. Haruki teaches the tristimulus values (X,Y,Z) are measured or calculated and the chromaticity coordinates of the L*a*b* color system are calculated. Lightness is represented by L*, and hue and saturation is represented by a* and b* (Paragraph 0077). 
Haruki also teaches step (c) further comprises “comparing each of the at least two calculated factors of color for the at least one test area to a known range of expected color results for the at least one test area” as recited in the instant claims.  Haruki teaches the information processing unit of the analyzer calculates the color 
Haruki also teaches step (d) further comprises “determining that at least one analyte reagent has been compromised by the test sample if at least one of the at least two calculated factors of color for a test area falls outside the known range for said factor” as recited in the instant claims. Haruki teaches the overall color difference is calculated based on the difference between three factors of color (L*a*b*) between the reference color and chromaticity coordinates of each test piece (0082 and 0083). If the color difference falls outside a known threshold, the user is warned the test paper may have abnormal coloration (Paragraph 0087). 

Regarding claim 9, Haruki teaches all the claim limitations of claim 8 above. Haruki teaches “wherein step (d) is further defined as: determining that at least one analyte reagent has been compromised by the test sample if both of the at least two calculated factors of color for a test area fall outside the known ranges for said factors” as recited in the instant claims. Haruki teaches the overall color difference is calculated based on the difference between three factors of color (L*a*b*) between the reference color and chromaticity coordinates of each test piece (Paragraphs 0082 and 0083). If the color difference falls outside a known threshold, the user is warned the test paper may have abnormal coloration (Paragraph 0087). 

claim 10, Haruki teaches all the claim limitations of claim 1 above. Haruki teaches wherein step (b) is further defined as: “analyzing the measurements obtained in (a) to calculate at least three factors of color for the at least one test area using a three dimensional color space” as recited in the instant claims. Haruki teaches the stimulus values (X,Y,Z) are measured or calculated and the chromaticity coordinates of the L*a*b* color system are calculated. Lightness is represented by L*, and hue and saturation is represented by a* and b* (Paragraph 0077).
Haruki also teaches step (c) further comprises “comparing each of the at least three calculated factors of color for the at least one test area to a known range of expected color results for the at least one test area” as recited in the instant claims.  Haruki teaches the information processing unit of the analyzer calculates the color difference between the chromaticity coordinates of each coloration test piece on a test strip and each corresponding measurement target substance in the reference color tone (Paragraph 0082). Paragraph 0083 of Haruki teaches calculating the color difference of L*, a*, and b* to determine an overall color difference. 
Haruki also teaches step (d) further comprises “determining that at least one analyte reagent has been compromised by the test sample if at least one of the at least three calculated factors of color for a test area falls outside the known range for said factor” as recited in the instant claims. Haruki teaches the overall color difference is calculated based on the difference between three factors of color (L*a*b*) between the reference color and chromaticity coordinates of each test piece (Paragraphs 0082 and 0083). If the color difference falls outside a known threshold, the user is warned the test paper may have abnormal coloration (Paragraph 0087). 

Regarding claim 11, Haruki teaches all the limitations of claim 10 above. Haruki teaches “wherein step (d) is further defined as: determining that at least one analyte reagent has been compromised by the test sample if at least two calculated factors of color for a test area fall outside the known ranges for said factors” as recited in the instant claims. Haruki teaches the overall color difference is calculated based on the difference between three factors of color (L*a*b*) between the reference color and chromaticity coordinates of each test piece (Paragraphs 0082 and 0083). If the color difference falls outside a known threshold, the user is warned the test paper may have abnormal coloration (0087). 

Regarding claim 12, Haruki teaches all the limitations of claim 11 above. Haruki teaches “wherein step (d) is further defined as: determining that at least one analyte reagent has been compromised by the test sample if all of the at least three calculated factors of color for a test area fall outside the known ranges for said factors” as recited in the instant claims. Haruki teaches the overall color difference is calculated based on the difference between three factors of color (L*a*b*) between the reference color and chromaticity coordinates of each test piece (Paragraphs 0082 and 0083). If the color difference falls outside a known threshold, the user is warned the test paper may have abnormal coloration (Paragraph 0087). 

claim 13, Haruki teaches an analyzer (Paragraph 0049) that reads on reflectance spectroscopic diagnostic instrument as recited in the instant claims for carrying out the method of claim 1, as discussed above. 

Regarding claim 14, Haruki teaches all the limitations of claim 13 above. The analyzer further comprises a test paper mounting unit, a light source, a detection unit, and an information processing unit. (Paragraph 0049). The test paper is moved to the test paper mounting unit at the time of measurement (Paragraph 0049) which reads on holder configured for receiving the reagent sample media therein as recited in the instant claims. The detection unit is, for example, an image sensor comprised of light receiving units that outputs the intensity of the reflected light of the object as an electric signal of any of the RGB components (Paragraph 0052) which reads on device disposed to receive light reflected from the at least one test area as recited in the instant claims. The information processing unit controls the light source and the detection unit (Paragraph 0050). The information processing unit analyzes the reflection information received by the detection unit which measures the color indicating each reference density of each measurement target and the information processing unit thus obtains the chromaticity coordinates of each reference density (Paragraph 0064) which reads on processor configured to analyze reflections received by that at least one detection device as recited in the instant claims. The chromaticity coordinates of the L*a*b* system (which correlates to color factors Hue, saturation, and lightness (Paragraph 0077)) are calculated (Paragraph 0074) and chromaticity coordinates of each analyte is obtained (Paragraph 0068) which reads on derive at least one factor of color for the at 

Regarding claim 17, Haruki teaches all the claim limitations of claim 14 above. Haruki teaches the light source can be a light-emitting diode (LED) (Paragraph 0051). 

Regarding claim 20, Haruki teaches all the claim limitations of claim 13 above. Haruki teaches a system for detecting comprising of at least one analyte reagent upon reaction with a test sample in paragraph 0009. Paragraph 0009 of Haruki teaches an analyzer and a measurement or analysis method capable of automatically determining whether or not an abnormal color development occurs in a test paper. Haruki also teaches the test strip is used to analyze (measure) a specific measurement target of interest. The strip has a test piece (coloring test piece) that can be colored and one or more such test pieces (Paragraph 0036) which reads on “reagent sample media having at least one test area disposed thereon” as recited in the instant claims. Haruki also teaches the test paper is impregnated with reagents for performing analysis (measurement) of a specific measurement target which reads on “wherein the at least . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007285988 to Haruki in view of U.S. Pre-grant publication 2016/0069919 to Holmes et al. (herein Holmes). 

Regarding claim 15, Haruki teaches all the claim limitations of claim 14 above. 
Haruki does not teach that the analyzer further comprises at least one light filter disposed optically between the light source and the test area of the reagent sample media. 
Holmes teaches spectrophotometer containing a light source and an optical sensor that may be used for measuring an assay by assessing an optical property of the 
Holmes and Haruki are analogous in the field of sample analysis using spectroscopy. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the analyzer of Haruki (Paragraph 0049) to include the filter of Holmes (Paragraph 1747) between the light source and the test paper (Paragraph 0049 of Haruki) so that light from the light source may be filtered so that only a selected wavelength or range of wavelengths reaches the sample (Paragraph 1747). 

	Regarding claim 16, Haruki and Holmes teach all the limitations of claim 15 above. 
	Haruki teaches light source can be an incandescent-lamp (Paragraph 0051). 
	Haruki does not teach wherein the at least one light filter is further defined as comprising:
a filter in a wavelength range of about 400 nm to about 510 nm
a filter in a wavelength range of about 510 nm to about 586 nm
a filter in a wavelength range of about 586 nm to 660 nm
a filter in a wavelength range of about 825 nm to about 855 nm 
Holmes teaches the spectrophotometer may measure a range of wavelengths between 100-900 nm. The parameters above fall within this range.  As discussed above Holmes teaches using an adjustable filter such that light from the light source may be filtered so only a selected wavelength or range of wavelengths reach the sample. The 
Therefore the modified analyzer of Haruki (Paragraph 0049) in view of Holmes discussed above would necessarily comprise a filter that can filter light within a range of wavelengths between 100-900 m. 

	Regarding claims 18 and 19, Haruki teaches all the claim limitations of claim 17 above. 
	Haruki does not teach wherein the at least one light source comprises a plurality of LEDs, wherein each LED outputs light at a specific wavelength. 
	Holmes teaches a spectrophotometer that may contain different LEDs which emit light of different peak wavelength ranges (Paragraph 1747) and that LEDs emitting wavelengths such as 400-800 nm are known (Paragraphs 0896 and 0897). 
	Holmes and Haruki are analogous in the field of sample analysis using spectroscopy. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source of Haruki (Paragraph 0049) in view of Holmes to contain a plurality of LEDs, wherein each LED outputs light at a specific wavelength because such LEDs are known in the art and the improvements from them would be obvious.  See MPEP 2143(I) (F).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.L./Examiner, Art Unit 1797                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797